              Case 1:20-cv-05579-VSB Document 11 Filed 09/09/20 Page 1 of 1




                                                                                            John T. Dixon
                                                                              JohnDixon@perkinscoie.com
                                                                                       D. +1.212.261.6844
                                                                                       F. +1.212.399.8005
September 8, 2020

Hon. Vernon S. Broderick
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007                                                          9/9/2020

Re:      Guglielmo v. Davlins, Inc., No. 1:20-cv-05579-VSB

Dear Judge Broderick:

        We represent Defendant Davlins, Inc. (“Davlins”) in the above-referenced matter. Davlins
respectfully requests an extension of the deadline for Davlins to answer or otherwise respond to
the complaint until October 9, 2020. The current deadline to respond to the complaint is
September 11, 2020. See Dkt. No. 7. Davlins requests additional time to prepare its response,
because the parties have been in discussions regarding whether Davlins—a family-run gift shop in
Minnesota—was the intended defendant in this putative nationwide class action lawsuit.
Plaintiff’s counsel recently confirmed that it intends to proceed against Davlins, and the parties
anticipate continuing discussions in an effort to resolve this case without further intervention by
the Court. Plaintiff previously requested an extension of time for Davlins to respond to the
complaint, which the Court granted. See Dkt. No. 7. No other scheduled dates will be affected
should the Court grant this request. Counsel for Plaintiff consents to this extension request.

Respectfully,

/s/ John T. Dixon
John T. Dixon

Cc: David Paul Force, Counsel for Plaintiff Joseph Guglielmo (via ECF)




149463158.1
